Action on behalf of the infant respondent to recover damages for personal injuries sustained when he was struck on a public highway by an automobile owned and operated by appellant, and by his mother for medical expenses and loss of services. The appeal is from a judgment entered on a verdict in favor of *777the infant for $20,000 and in favor of his mother for $6,500. Judgment, insofar as it is in favor of the infant, unanimously affirmed, with costs. Judgment, insofar as it is in favor of the mother, reversed on the facts, action severed, and new trial granted, with costs to abide the event, unless within twenty days after the entry of the order hereon she stipulate to reduce the verdict in her favor to $3,500, in which event the judgment in her favor, as thus reduced, is unanimously affirmed, without costs. In our opinion the verdict for medical expenses and loss of services is excessive. Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.